Exhibit 1
                  DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                              2014 Willamette Project Biological Assessment



                       Biological Assessment
                           Effects of the
            Willamette River Basin Flood Control Project
                                On
                   Oregon Chub and Bull Trout
                    Designated Critical Habitat




                                  Submitted by:
                 U.S. Army Corps of Engineers, Portland District
                        Bonneville Power Administration
                            Bureau of Reclamation

                                   Submitted to:
                          U.S. Fish and Wildlife Service

                             Draft November, 2011

November, 2010
                              DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                                        2014 Willamette Project Biological Assessment



Contents
1. Introduction ........................................................................................................................ 3
2. Description of the Proposed Action .................................................................................. 4
      2.1. National Marine Fisheries Service Reasonable and Prudent Alternative....................................... 5
3. Action Area ......................................................................................................................... 5
4. Status of Critical Habitat .................................................................................................. 8
      4.1 Oregon Chub Critical Habitat ......................................................................................................... 8
      4.1.2. Primary Constituent Elements for Oregon Chub Critical Habitat............................................. 10
      4.2 Bull Trout Critical Habitat ............................................................................................................ 13
      4.2.1. Primary Constituent Elements for Bull Trout Critical Habitat ................................................. 14
6. Analysis of Effects ............................................................................................................ 18
7. Cumulative Effects ........................................................................................................... 26
8. Conclusions ....................................................................................................................... 26
9. Literature Cited ............................................................................................................... 28
Appendix A – Designated Critical Habitat for Oregon Chub and Bull Trout in the
Willamette Basin, Oregon. .................................................................................................. 29




November 2010                                                                                                                                      2
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                          2014 Willamette Project Biological Assessment


1. Introduction

The U.S. Army Corps of Engineers (Corps) operates 13 dams and reservoirs in Oregon’s
Willamette River Basin (Willamette Project). The Corps is authorized by Congress to construct,
operate and maintain the Willamette Project for such purposes as flood control, navigation,
hydropower generation, recreation, fish and wildlife, water quality, and municipal and industrial
water supply, irrigation, and recreation. The Willamette Project is authorized principally by three
separate successive Flood Control Acts: 1938, 1950, and 1960. House Document 531, authorized
by the Flood Control Act of May 17, 1950 (81st Congress, 2nd Session) remains the overall
guiding legislation pertaining to operation and maintenance of the project.

The Willamette Project, located entirely in western Oregon, was constructed to take the peak off
of flood events in response to decades of catastrophic flooding and also provides a wide array of
additional benefits to the citizens of Oregon and the region. For the purposes of Endangered
Species Act (ESA) Section 7 consultation, the Willamette Project consists of 13 multipurpose
dams, five fish hatcheries, and approximately 42 miles of revetments in the upper Willamette
River Basin of western Oregon. The Corps operates and maintains the dams and revetments and
funds the State of Oregon via the Oregon Department of Fish and Wildlife (ODFW) to manage
and operate all facilities associated with the Willamette Hatchery Mitigation Program.
Bonneville Power Administration (BPA) markets the hydropower generated at the dams, and the
U.S. Bureau of Reclamation (Reclamation) contracts for a portion of the storage space in the
Project reservoirs for irrigation. These three Federal agencies are considered the “Action
Agencies” for the ESA consultation.

Since the early 1990s, the Willamette Project Action Agencies have engaged with the National
Marine Fisheries Service (NMFS) and the U.S. Fish and Wildlife Service [(USFWS) collectively
referred to as the Services] on actions concerning operation and maintenance of the Willamette
Project that may affect ESA-listed species or these species’ designated critical habitat.

Beginning in April 2000, the Action Agencies prepared a biological assessment (Willamette BA)
and formally consulted with the USFWS and NMFS on the effects of the operation and
maintenance of the Willamette Project on ESA-listed species under their jurisdiction. A
Supplemental Biological Assessment (Supplemental BA) and an Addendum to the Supplemental
Biological Assessment (Addendum) were provided to the Services with additional information
on the proposed action in, respectively, June and August 2007. On July 11, 2008 the USFWS and
NMFS each separately issued their biological opinions: “Continued Operation and maintenance
of the Willamette Basin Project to Oregon Chub, Bull Trout, and Bull Trout Critical Habitat
Designated Under the Endangered Species Act” (USFWS BiOp) and “Consultation on the
‘Willamette River Basin Flood Control Project’” (NMFS BiOp) respectively (collectively
referred to as the 2008 BiOps).

The NMFS BiOp concluded that the proposed operations and maintenance of the Willamette
Project was likely to jeopardize upper Willamette River Evolutionary Significant Unit (ESU) of
Chinook salmon (Oncorhynchus tshawytscha) and steelhead trout (O. mykiss) and was likely to


November 2010                                                                                        3
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                          2014 Willamette Project Biological Assessment


adversely modify designated critical habitat for these species (NMFS 2008). The NMFS BiOp
also included a Reasonable and Prudent Alternative (RPA) to the Action Agencies proposed
action that if implemented, would not result in jeopardy or adversely modify designated critical
habitat for these species (NMFS RPA). The USFWS BiOp concluded that the proposed action, as
modified by the NMFS RPA, was not likely to jeopardize the continued existence of Oregon
chub (Oregonichthys crameri) or bull trout (Salvelinus confluentus) nor was it likely to adversely
modify or destroy bull trout designated critical habitat (USFWS 2008).

The 2008 BiOps address operations and maintenance of the Willamette Project and conservation
actions in multiple areas, including: habitat access and passage; water quantity and quality;
habitat, hatcheries; fisheries, and research; monitoring, and evaluation (RM&E). The Corps is
actively engaged in implementing the 2008 BiOps, particularly structural and operational
modifications designed to minimize adverse effects and ultimately conserve the listed species
and their designated critical habitats that are affected by the operation and maintenance of the
Willamette Project.

On March 10, 2010 the U.S. Fish and Wildlife Service (USFWS) designated critical habitat for
Oregon chub in the Willamette basin of Oregon (75 FR 11010). On October 18, 2010 the
USFWS revised designated critical habitat for bull trout in five western states, including Oregon
(75 FR 63898).

The Action Agencies have prepared this biological assessment (2014 BA) to evaluate the effects
of implementing the proposed action, as modified by the NMFS RPA, for the operation and
maintenance of the Willamette Project on new designated critical habitat for Oregon chub and
revised designated critical habitat bull trout.

The effects to Oregon chub, bull trout, and the other ESA-listed species addressed in the NMFS
or USFWS BiOps have not changed nor have any new effects not previously considered been
identified. The determinations for those species remain unchanged from those identified in the
USFWS BiOp and effects to these species will not be addressed further in this consultation.
Therefore, this 2014 BA will specifically address the effects of the proposed action, as modified
by the NMFS RPA, on newly designated critical habitat for Oregon chub and revised critical
habitat for bull trout.

2. Description of the Proposed Action

The action proposed by the Action Agencies is described in the Willamette BA, and subsequent
Supplemental BA and Addendum, and consists of multiple, separate actions that address the
effects of:

   •   The operation and maintenance of 13 Federal dam and reservoir projects that are operated
       by the Corps as an integrated system for flood control, navigation, power generation, fish
       and wildlife, recreation, irrigation, and water quality and quantity.



November 2010                                                                                        4
                          DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2014 Willamette Project Biological Assessment


      •    The operation and maintenance of approximately 42 miles of revetments within the
           Willamette River Basin.

      •    The operation and maintenance of five fish hatcheries.

      •    The operation and maintenance of Reclamation’s allocation of irrigation water.

      •    The management of land around Willamette Project dams and reservoirs for recreation
           and other purposes, the bank protection program, emergency assistance program, and a
           suite of conservation actions to minimize Willamette Project effects on listed species and
           designated critical habitat.

2.1. National Marine Fisheries Service Reasonable and Prudent Alternative

The NMFS RPA is additive to the Action Agencies proposed action and identifies additional
actions necessary to ensure that the proposed action will not jeopardize listed anadromous
salmonids or adversely modify their designated critical habitat. The NMFS RPA lists 96 actions
that more specifically defined the proposed action in the following 10 categories: coordination;
flow management; water contract program; fish passage; water quality; hatcheries; habitat; ESA
compliance; construction projects environmental coordination and management; research,
monitoring, and evaluation, and maintenance. The Corps continues to work with the other Action
Agencies, and regional stakeholders to implement these actions consistent with the adaptive
management process and regional coordination outlined in the 2008 BiOps.

A detailed description of the proposed action, as modified by the NMFS RPA can be found in
Section 5 (beginning on page 38) of the USFWS BiOp and is herein incorporated by reference.

3. Action Area

The geographic area of this 2014 BA is consistent with the description of the Willamette Project
action area identified in the respective Willamette Project BAs and 2008 USFWS BiOp 1 (Figure
1). Generally, the geographic scope addressed in this 2011 BA encompasses the areas that are
hydrologically influenced by the operation of the Willamette Projects, including:
      •    All river reaches, riparian zones, and floodplain areas located downstream of the 13
           Willamette Project dams, including the mainstem Willamette River and the tributaries on
           which these facilities are located (i.e., mainstem reaches of the North Santiam and South
           Santiam rivers, Santiam River, McKenzie River, South Fork McKenzie River, Blue
           River, Fall Creek, Middle Fork Willamette River, Row River, Coast Fork Willamette
           River, and the Long Tom River). This action area also encompasses the 42 miles of
           streambank revetments maintained by the Corps and the adjacent stream reaches affected
           by those revetments.

1
    A detailed description of the Willamette Project action area is in the 2008 USFWS BiOp (Section 4).


November 2010                                                                                                    5
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2014 Willamette Project Biological Assessment


   •   Stream reaches and land areas permanently or seasonally inundated by Willamette
       Project reservoirs in dry, average, and wet years.

   •   All reaches of tributaries located upstream of Willamette Project dams that are presently
       or were historically accessible to listed fish before construction of the 13 dams in the
       Willamette Project.

The operations and maintenance of the Willamette Project was determined to have “no effect” on
the bull trout critical habitat in the mainstem Columbia River, and is therefore not included in the
evaluation of effects in this biological assessment.




November 2010                                                                                         6
                  DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                               2014 Willamette Project Biological Assessment


   Figure 1. The Willamette Project.




November 2010                                                                             7
                                       DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                          2014 Willamette Project Biological Assessment


4. Status of Critical Habitat

The USFWS published a final rule designating critical habitat for Oregon chub on March 2010
(75 FR 11010) and revised critical habitat for bull trout on October 2010 (75 FR 63898). The
ESA defines critical habitat as "the specific areas within the geographical area occupied by the
species, at the time it is listed…, on which are found those physical or biological features (I)
essential to the conservation of the species and (II) which may require special management
considerations or protection; and (ii) specific areas outside the geographical area occupied by the
species at the time it is listed…upon a determination by the Secretary that such areas are
essential for the conservation of the species."

4.1 Oregon Chub Critical Habitat

Designated critical habitat for Oregon chub includes 25 Critical Habitat Units (CHU) totaling
approximately 132 acres, in four watersheds, including land under State (Oregon Department of
Transportation [ODOT] and Oregon Parks and Recreation Department [OPRD]), Federal (Corps,
USFWS, and U.S. Forest Service [USFS]), other government, and private ownership (75 FR
11010) (Table 1). Five CHUs are on Corps lands, three are on US Forest Service (USFS) lands,
six are on State of Oregon lands, two are on local government lands, three are on USFWS lands,
five are on private lands and one is on both USFWS and private land. Of these sites, 15 may be
affected by the operation and maintenance of the Willamette Project (Table 1).

Major alteration of the floodplain for flood control, navigation, agricultural development, and
other actions (e.g., revetment construction and maintenance) that simplified or modified channel
form and development have resulted in a significant reduction in Oregon chub habitat in the
Willamette River Basin. In general, designated critical habitat for Oregon chub represents some
of the best remaining habitat available in the Willamette River Basin, containing physical and
biological features essential to the conservation of the species.

Table 1. Oregon Chub Critical Habitat Units

                          Critical Habitat                                                                    May
                                                              Name                  Ownership      Acres
                                Unit                                                                          Affect

                                1A           Santiam I-5 Side Channels                 ODOT         3.3        Yes
  Santiam Recovery Area




                                                                                      City of
                               1B(1)         Geren Island North Channel                             1.9        Yes
                                                                                      Salem
                                                                                      City of
                               1B(2)         Stayton Public Works Pond                              1.0        Yes
                                                                                      Stayton

                               1B(3)         South Stayton Pond                       ODFW          0.2        Yes

                               1B(4)         Gray Slough                              Private       6.2        Yes




November 2010                                                                                                          8
                                                              DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                                                      2014 Willamette Project Biological Assessment


                                                 Critical Habitat                                                                         May
                                                                                      Name                       Ownership     Acres
                                                       Unit                                                                               Affect

                                                       1C           Foster Pullout Pond                            Corps        1.0        No

                                                      2A(1)         Russell Pond                                  Private       0.1        No
(including McKenzie River subbasin)




                                                      2A(2)         Shetzline Pond                                Private       0.3        No
   Mid-Willamette Recovery Area




                                                      2A(3)         Big Island                                    Private       8.2        Yes

                                                      2B(1)         Ankeny Willow Marsh                           USFWS         34.5       No

                                                      2B(2)         Dunn Wetland                                  Private       15.2       No

                                                      2B(3)         Finley Display Pond                           USFWS         2.4        No

                                                      2B(4)         Finley Cheadle Pond                           USFWS         2.3        No

                                                      2B(5)         Finley Gray Creek Swamp                       USFWS         7.4        No

                                                       3A           Fall Creek Spillway Ponds                      Corps        3.8        Yes

                                                       3B           Elijah Bristow State Park Berry Ponds          OPRD         12.7       Yes

                                                       3C           Elijah Bristow State Park Northeast Slough     OPRD         5.4        Yes
          Middle Fork Willamette Recovery Area




                                                       3D           Elijah Bristow SP Island Pond                  OPRD         5.2        Yes

                                                       3E           Dexter Reservoir Alcove Pond DEX3              Corps        0.9        Yes

                                                       3F           Dexter Reservoir Alcove PIT1                   Corps        0.3        Yes

                                                       3G           East Fork Minnow Pond                          ODOT         3.3        No

                                                       3H           Hospital Pond                                  Corps        1.1        Yes

                                                        3I          Shady Dell Pond                                USFS         2.8        Yes

                                                       3J           Buckhead Creek                                 USFS         9.3        Yes

                                                       3K           Wicopee Pond                                   USFS         3.3        No




November 2010                                                                                                                                      9
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2014 Willamette Project Biological Assessment


4.1.2. Primary Constituent Elements for Oregon Chub Critical Habitat

Within designated critical habitat the primary constituent elements (PCEs) are those specific
physical and biological features known to be essential to the conservation of Oregon chub and
may require special management consideration or protections (50 CFR 402.2).

The PCEs essential for the conservation of Oregon chub include, but are not limited to:

   1. Off-channel water bodies such as beaver ponds, oxbows, side-channels, stable backwater
      sloughs, low-gradient tributaries, and flooded marshes, including at least 0.12 acre (ac) of
      aquatic surface area at depths between approximately 1.6 and 6.6 feet

   2. Aquatic vegetation covering a minimum of 0.06 ac (or between approximately 25 and
      100 percent) of the total surface area of the habitat. This vegetation is primarily
      submergent for purposes of spawning, but also includes emergent and floating vegetation
      and algae, which are important for cover throughout the year. Areas with sufficient
      vegetation are likely to also have the following characteristics: Gradient less than 2.5
      percent; no or very low water velocity in late spring and summer; silty, organic substrate;
      and abundant minute organisms such as rotifers, copepods, cladocerans, and chironomid
      larvae.

   3. Late spring and summer subsurface water temperatures between 59 and 78 °F, with
      natural diurnal and seasonal variation.

   4. No or negligible levels of nonnative aquatic predatory or competitive species. Negligible
      is defined for the purpose of this rule as a minimal level of nonnative species that will
      still allow the Oregon chub to continue to survive and recover.

Major threats to Oregon chub critical habitat PCEs include competition and predation from non-
native fishes; the potential for initial or further introduction of non-native fish; vegetative
succession of shallow aquatic habitats; possible agricultural or forestry chemical runoff; possible
excessive siltation from logging in the watershed; other threats to water quality (including threat
of toxic spills, low dissolved oxygen); and fluctuations in water level due to regulated flow
management at flood control dams, as well as low summer water levels (75 FR 11019).
Additionally, the threats associated with reduced genetic diversity due to the low level of mixing
between populations are of concern.

While competition and predation from non-native fish are considered the greatest threat to
recovery of Oregon chub, other threats may be significant. Special management considerations
are needed in most of the CHUs to address the impacts of competition and predation by non-
native fishes or to avoid the potential introduction of non-native fishes, vegetative succession,
maintenance of water quality, and maintenance of appropriate water levels. Table 2 describes the
baseline condition of each PCE and the leading cause of the current condition.




November 2010                                                                                        10
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


Table 2. Baseline Condition of Oregon Chub Critical Habitat in the Willamette Basin

 PCE#     Primary Constituent                                                       Leading Cause(s) of Baseline
                                                Baseline Condition
                 Element                                                                      Condition
 1       Off-channel water           Degraded baseline condition throughout      Construction and operation of
         bodies such as beaver       the Willamette River Basin due to           flood control and hydropower
         ponds, oxbows, side-        modified flows and channel                  dams in Willamette River
         channels, stable            simplification below dams in the Santiam    tributaries. Construction and
         backwater sloughs,          River (including both the North and         maintenance of revetments in the
         low-gradient tributaries,   South Santiam Rivers), McKenzie River,      Willamette River and associated
         and flooded marshes,        and Middle Fork and Mainstem                tributaries.
         including at least 0.12     Willamette Rivers.
         ac of continuous
         aquatic surface area at     Construction and operation of flood
         depths between              control and hydropower dams trap
         approximately 1.6 and       sediment and large woody debris and
         6.6 ft.                     reduce peak flow events important to
                                     maintain and create off-channel
                                     complexity. Construction and
                                     maintenance of revetments has reduced
                                     channel migration zones, eliminating
                                     creation and maintenance oxbows and
                                     side channels. The result is a relatively
                                     static and simplified riverine aquatic
                                     habitat below dams.




November 2010                                                                                                 11
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                  2014 Willamette Project Biological Assessment


 PCE#     Primary Constituent                                                      Leading Cause(s) of Baseline
                                               Baseline Condition
                  Element                                                                    Condition
 2       Aquatic vegetation          Degraded baseline condition throughout     Construction and operation of
         covering a minimum of       the Willamette River Basin due to          flood control and hydropower
         0.06 ac (or between         modified flows and channel                 dam in Willamette River
         approximately 25 and        simplification below dams in the Santiam   tributaries. Construction and
         100 percent) of the total   River (including both the North and        maintenance of revetments in the
         surface area of the         South Santiam), McKenzie River, and        Willamette River and associated
         habitat. This vegetation    Middle Fork and Mainstem Willamette        tributaries.
         is primarily submergent     Rivers. Reduction in peak flows and
         for purposes of             revetment construction and maintenance
         spawning, but also          of revetments have resulted in less off
         includes emergent and       channel formation and flushing of
         floating vegetation and     sediments from some areas leading to
         algae, which are            vegetative succession and potential
         important for cover         habitat loss.
         throughout the year.
         Areas with sufficient
         vegetation are likely to
         also have the following
         characteristics:
         Gradient less than 2.5
         percent; no or very low
         water velocity in late
         spring and summer;
         silty, organic substrate;
         and abundant minute
         organisms such as
         rotifers, copepods,
         cladocerans, and
         chironomid larvae.
 3       Late spring and summer      Generally altered hydrograph throughout    Construction and operation of
         subsurface water            the Willamette River Basin due changes     flood control and hydropower
         temperatures between        in timing and volume of flows released     dams in Willamette River
         59 and 78 °F, with          from dams in the Santiam River             tributaries. Construction and
         natural diurnal and         (including both the North and South        maintenance of revetments in the
         seasonal variation.         Santiam), McKenzie River, and Middle       Willamette River and associated
                                     Fork and Mainstem Willamette Rivers.       tributaries.
                                     Late spring and summer temperatures are
                                     less affected than late summer and fall
                                     temperatures.




November 2010                                                                                                12
                       DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


  PCE#     Primary Constituent                                                         Leading Cause(s) of Baseline
                                                 Baseline Condition
                  Element                                                                         Condition
 4        No or negligible levels     Degraded baseline in those CHUs that are      Initial introduction of exotic
          of nonnative aquatic        hydrologically (even temporarily)             fishes and bull frogs by the State
          predatory or                connected to the Santiam River (including     of Oregon Fish, combined with
          competitive species.        both the North and South Santiam),            habitat modification from
          Negligible is defined       McKenzie River, and Middle Fork and           construction and operation of
          for the purpose of this     Mainstem Willamette Rivers. In some           flood control and hydropower
          rule as a minimal level     cases, reduced peak flows have isolated       dams and construction and
          of nonnative species        some off-channel habitats, reducing           maintenance of revetments in the
          that will still allow the   access to these habitats by non-native fish   Willamette River and associated
          Oregon chub to              that predate or compete with Oregon           tributaries.
          continue to survive and     chub.
          recover.


4.2 Bull Trout Critical Habitat

The USFWS has established six draft recovery units for bull trout in the Pacific Northwest; the
Upper Willamette River CHU is part of the Coastal Recovery Unit. Within the Willamette River
Basin, bull trout critical habitat is limited to part of the McKenzie River drainage, part of the
Middle Fork Willamette River drainage, and a short segment of the mainstem Willamette River
(75 FR 63898). The revised critical habitat designation for bull trout did not significantly expand
the original critical habitat definition beyond its former designation. Rather, it filled in gaps such
as Cougar, Lookout Point, Dexter, and Hills Creek Lakes, and expanded the official critical
habitat further up streams such as the South Fork McKenzie River, the Middle Fork Willamette
River and Swift Creek, whereas before it only included limited segments of those streams.

There are three known bull trout local populations in the McKenzie River and Middle Fork
subbasins of western Oregon. With the exception of a short reach of the mainstem Willamette
River and the mainstem Middle Fork Willamette River (including reservoirs) below Hills Creek
Dam, segments designated as critical habitat are occupied by bull trout. Designated critical
habitat in the Middle Fork Willamette River downstream of Dexter Dam is currently unoccupied
by bull trout, Designated critical habitat between Hills Creek Dam and Lookout Point Dam may
be occupied by bull trout entrained through Hills Creek Dam, but documentation is limited to a
single individual caught by an angler in 2000 (USFWS 2008). Most of the critical habitat within
the Willamette Project action area is considered foraging, migration, or overwintering (FMO)
habitat, with suitable spawning and juvenile rearing habitat generally occurring farther upstream
and outside of lands affected by the Willamette Project.

In the Willamette River Basin, approximately 194.1 miles of stream and 8,889.5 acres of lake
surface area are designated as bull trout critical habitat in the McKenzie River and Middle Fork
Willamette River subbasins (75 FR 63938), primarily in Lane County, but extending into Linn
County. The operation and maintenance of the Willamette Project may affect critical habitat in
the South Fork McKenzie River from the upstream end of Cougar Lake downstream to the
confluence with the mainstem McKenzie River, in the mainstem McKenzie River from the
confluence of the South Fork McKenzie River downstream to the confluence with the


November 2010                                                                                                     13
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2014 Willamette Project Biological Assessment


Willamette River, in Blue River from the dam downstream to the confluence with the McKenzie
River, in the Middle Fork Willamette River from the upstream end of Hills Creek Lake
downstream to the confluence of the mainstem Willamette River, and the mainstem Willamette
River from the confluence with the Middle Fork to the confluence with the McKenzie River. In
total, the operation and maintenance of the Willamette Project may affect bull trout critical
habitat in 106.8 river miles and 8,889.5 acres of lake surface.

Major alteration of the floodplain for flood control, navigation, agricultural development, and
other actions (e.g., revetment construction and maintenance) that simplified or modified channel
form and development have resulted in a significant reduction in bull trout habitat in the
Willamette River Basin. Construction of flood control and hydropower dams have created
barriers to fish passage that now leave all populations of bull trout in the Willamette River basin
isolated and unable to migrate among subbasins; however, construction and operation of the
Cougar Dam fish trap and haul facility has improved upstream migration for bull trout in the
South Fork McKenzie River. It is noteworthy that, due to the negative public perception of bull
trout, before the construction of the Willamette Valley Flood Control Project bull trout were
already substantially damaged by formal management actions such as the use of rotenone in bull
trout habitat and the liberal stocking of exotic trout species.

4.2.1. Primary Constituent Elements for Bull Trout Critical Habitat

Within designated critical habitat the PCEs are those specific physical and biological features
known to be essential to the conservation of bull trout and may require special management
consideration or protections.

The PCEs essential for the conservation of bull trout include, but are not limited to:

   1. Springs, seeps, groundwater sources, and subsurface water connectivity (hyporheic
      flows) to contribute to water quality and quantity and provide thermal refugia.

   2. Migration habitats with minimal physical, biological, or water quality impediments
      between spawning, rearing, overwintering, and freshwater and marine foraging
      habitats, including but not limited to permanent, partial, intermittent or seasonal
      barriers.

   3. An abundant food base, including terrestrial organisms of riparian origin, aquatic
      macroinvertebrates, and forage fish.

   4. Complex river, stream, lake, reservoir, and marine shoreline aquatic environments,
      and processes that establish and maintain these aquatic environments, with features
      such as large wood, side channels, pools, and undercut banks and unembedded
      substrates, to provide a variety of depths, gradients, velocities, and structure.

   5. Water temperatures ranging from 36 to 59oF, with adequate thermal refugia available
      for temperatures that exceed the upper end of this range. Specific temperatures within


November 2010                                                                                        14
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2014 Willamette Project Biological Assessment


       this range will depend on bull trout life-history stage and form; geography; elevation;
       diurnal and seasonal variation; shading, such as that provided by riparian habitat;
       streamflow; and local groundwater influence.

   6. In spawning and rearing areas, substrate of sufficient amount, size, and composition to
      ensure success of egg and embryo overwinter survival, fry emergence, and young-of-
      the-year and juvenile survival. A minimal amount of fine sediment, generally ranging
      in size from silt to coarse sand, embedded in larger substrates, is characteristic of these
      conditions. The size and amounts of fine sediment suitable to bull trout will likely vary
      from system to system.

   7. A natural hydrograph, including peak, high, low, and base flows within historic and
      seasonal ranges or, if flows are controlled, minimal flow departure from a natural
      hydrograph.

   8. Sufficient water quality and quantity such that normal reproduction, growth, and
      survival are not inhibited.

   9. Sufficiently low levels of occurrence of nonnative predatory (e.g., lake trout, walleye,
      northern pike, smallmouth bass); interbreeding (e.g., book trout); or competing (e.g.,
      brown trout) species that, if present, are adequately temporally and spatially isolated
      from bull trout.

Among the many factors that contribute to degraded PCEs, those which appear to be particularly
significant and have resulted in a legacy of degraded habitat conditions include fragmentation
and isolation of local populations due to the proliferation of flood control dams and water
diversions that have eliminated habitat, altered water flow and temperature regimes, and impeded
migratory movements; degradation of spawning and rearing habitat and upper watershed areas,
particularly alterations in sedimentation rates and water temperature, resulting from forest and
rangeland practices and intensive development of roads; the introduction and spread of nonnative
fish species by the state of Oregon through fish stocking, and degraded habitat conditions, which
compete with bull trout for limited resources; and degradation of foraging, migratory, and
overwintering habitat resulting from reduced prey base, roads, agriculture, development, and
flood control dams. Table 3 describes the baseline condition of each PCE and the leading cause
of the current condition.




November 2010                                                                                        15
                      DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


Table 3. Baseline Condition of Critical Habitat in the Upper Willamette Core Area

 PCE#     Primary Constituent                                                       Leading Cause(s) of Baseline
                                                Baseline Condition
                 Element                                                                    Condition
 1       Springs, seeps,             Critical habitat area does not support this
         groundwater sources,        bull trout PCE.
         and subsurface water
         connectivity (hyporheic
         flows) to contribute to
         water quality and
         quantity and provide
         thermal refugia.
 2       Migration habitats with     Degraded baseline condition in both the       Construction and operation of
         minimal physical,           McKenzie and Middle Fork Willamette           flood control and hydropower
         biological, or water        rivers. Three of four bull trout local        dams owned by Corps and Eugene
         quality impediments         populations isolated above dams. Lack of      Water and Electric Board
         between spawning,           access to historical FMO habitat. Lack of     (EWEB).
         rearing, overwintering,     passage at numerous dams within
         and freshwater and          designated critical habitat. Upstream
         marine foraging             passage improvement in South Fork
         habitats, including but     McKenzie River from construction and
         not limited to              operation of Cougar Dam trap and haul
         permanent, partial,         facility.
         intermittent, or seasonal
         barriers.
 3       An abundant food base,      Significantly degraded baseline. Altered      McKenzie River – construction
         including terrestrial       flow and temperature regimes below            and operation of flood control and
         organisms of riparian       dams (and associated habitat effects)         hydropower dams owned by
         origin, aquatic             along with migratory blockage of              Corps and EWEB.
         macroinvertebrates, and     anadromous fish at impassable dams,
         forage fish.                have significantly impacted the               Middle Fork Willamette River –
                                     productivity of stream reaches within bull    construction and operation of
                                     trout critical habitat.                       Corps dams for flood control.
 4       Complex river, stream,      Degraded baseline condition in both the       McKenzie River – construction
         lake, reservoir, and        McKenzie and Middle Fork Willamette           and operation of flood control and
         marine shoreline            rivers. Construction and operation of         hydropower dams owned by
         aquatic environments,       flood control and hydropower dams trap        Corps and EWEB.
         and processes that          sediment and large woody debris and
         establish and maintain      reduce peak flow events important to          Middle Fork Willamette River –
         these aquatic               maintain and create channel complexity        construction and operation of
         environments, with          and reservoir operations prevent the          Corps flood control dams.
         features such as large      establishment of riparian vegetation on
         wood, side channels,        associated lakeshore. The result is
         pools, undercut banks       simplified reservoir habitat upstream of
         and unembedded              dams and a relatively static and simplified
         substrates, to provide a    riverine aquatic habitat below dams that
         variety of depths,          has a low carrying capacity for bull trout.
         gradients, velocities,
         and structure.




November 2010                                                                                                   16
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


 PCE#     Primary Constituent                                                       Leading Cause(s) of Baseline
                                                Baseline Condition
                  Element                                                                     Condition
 5       Water temperatures          South Fork and mainstem McKenzie             McKenzie – naturally cool stream
         ranging from 36 to 59       River, including Cougar Lake, water          temps due to parent geology with
         degrees Fahrenheit          temperatures sufficient for bull trout       benefits provided by Cougar
         (F), with adequate         FMO needs. Currently degraded                Water Temperature Control.
         thermal refugia             temperature baseline, at least seasonally,
         available for               in the Middle Fork Willamette River          Middle Fork Willamette – altered
         temperatures that           below Hills Creek Dam; within Hills          temperature regime caused by
         exceed the upper end of     Creek Dam water temperatures are also        operation of Willamette Project
         this range. Specific        likely sufficient for FMO needs.             dams for flood control and
         temperatures within this                                                 recreation.
         range will depend on
         bull trout life-history
         stage and form;
         geography; elevation;
         diurnal and seasonal
         variation; shading, such
         as that provided by
         riparian habitat;
         streamflow; and local
         groundwater influence.
 6       In spawning and rearing     Bull trout spawning and rearing areas are
         areas, substrate of         generally well upstream or not otherwise
         sufficient amount, size,    influenced by Corps dams.
         and composition to
         ensure success of egg
         and embryo overwinter
         survival, fry emergence,
         and young-of the-year
         and juvenile survival. A
         minimal amount of fine
         sediment, generally
         ranging in size from silt
         to coarse sand,
         embedded in larger
         substrates, is
         characteristic of these
         conditions. The size and
         amounts of fine
         sediment suitable to
         bull trout will likely
         vary from system to
         system.
 7       A natural hydrograph,       Generally altered hydrograph in the          McKenzie River – construction
         including peak, high,       McKenzie though current FMO                  and operation of flood control and
         low, and base flows         conditions support the mainstem              hydropower dams owned by
         within historic and         McKenzie local population of bull trout.     Corps and EWEB.
         seasonal ranges or, if      Degraded hydrograph in the Middle Fork
         flows are controlled,       Willamette River – ability of this PCE to    Middle Fork Willamette River –
         minimal flow departure      support bull trout FMO unknown.              construction and operation of
         from a natural                                                           Corps flood control dams.
         hydrograph.



November 2010                                                                                                  17
                      DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


  PCE#     Primary Constituent                                                       Leading Cause(s) of Baseline
                                                 Baseline Condition
                  Element                                                                      Condition
 8        Sufficient water quality    As noted above in PCE# 5 and 7, the          McKenzie River – construction
          and quantity such that      quantity and quality of flow is negatively   and operation of hydropower and
          normal reproduction,        affected by flood control management         flood control dams owned by
          growth, and survival are    that has altered the natural flow and        Corps and EWEB.
          not inhibited.              temperature regimes in the McKenzie and
                                      Middle Fork Willamette rivers.               Middle Fork Willamette River –
                                                                                   construction and operation of
                                                                                   Corps flood control dams.
 9        Sufficiently low levels     Significantly degraded baseline. Altered     Initial introduction of exotic
          of occurrence of            flow and temperature regimes below           fishes and bull frogs by the State
          nonnative predatory         dams (and associated habitat effects)        of Oregon, combined with habitat
          (e.g., lake trout,          along with reservoir habitat above dams,     modification from construction
          walleye, northern pike,     have significantly increased the             and operation of flood control and
          smallmouth bass);           abundance and productivity of non-native     hydropower dams and
          interbreeding (e.g.,        predatory and competing fish species         construction and maintenance of
          brook trout); or            within bull trout critical habitat.          revetments in the Willamette
          competing (e.g., brown                                                   River and associated tributaries.
          trout) species that, if
          present, are adequately
          temporally and spatially
          isolated from bull trout.


6. Analysis of Effects

“Effects of the action” refers to those direct and indirect effects of an action on the species or
designated critical habitat, together with the effects of other activities that are interrelated or
interdependent with that action that will be added to the environmental baseline (50 CFR 402.2).
Direct effects are considered immediate effects of the action on the species or designated critical
habitat. Indirect effects are those caused by the proposed action and are later in time, but are still
reasonably likely certain to occur. Interrelated actions are those that are part of a larger action
and depend upon the larger action for their justification. Interdependent actions are those that
have no independent utility apart from the action under consideration.

6.1. Effects to Oregon Chub Critical Habitat

The effects to designated critical habitat for Oregon chub are relatively similar across the four
subbasins where CHUs are located. Primarily, modified flows from flood control and
hydropower operation and construction and maintenance of revetments have altered the
floodplain and prevented channel form and development important in creating and maintaining
off-channel habitat features essential to Oregon chub. Those CHUs hydrologically connected to
reservoirs (e.g., Hospital Pond, Dexter Alcove Ponds) will be subjected to reservoir elevation
fluctuations which will result in decreased habitat quality and availability at these locations
during low water situations. Modified downstream flows also limit the ability for Oregon chub
to disperse, although they also prevent the spread and introduction of non-native fish that predate
on or compete with Oregon chub. The historic temperature regime below Corps projects has



November 2010                                                                                                   18
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                          2014 Willamette Project Biological Assessment


been altered by the timing and amount of flow from the dams; however CHUs for Oregon chub
are generally located in shallow off-channel locations where the summer water temperature is
more likely influenced by ambient air temperatures. Overall, it is unlikely that the continued
operation of the Willamette Project will result in significant additional degradation of Oregon
chub critical habitat from existing conditions, and may in fact result in some incremental long-
term benefit as described below.

The Action Agencies’ implementation of many actions in the Willamette BiOps will likely
improve conditions for Oregon chub critical habitat in the Willamette River Basin in the long-
term. Examples of actions include improvements in downstream temperature and flow by
managing releases to try and mimic historical temperature and hydrologic regimes, protection
and restoration of wetlands and other off-channel features, and floodplain restoration. The
proposed action also identifies a number of specific conservation measures designed to minimize
adverse effects and provide new information necessary to conserve Oregon chub and their
habitat. Collectively, these actions will improve tributary and mainstem function; protect and
restore side-channel and off-channel habitat for fish migration, spawning, and rearing; and
restore floodplain function providing benefits to native fishes, including Oregon chub and their
designated critical habitat. Table 4 summarizes the environmental baseline and the probable
short and long-term effects of the proposed action on designated Oregon chub critical habitat.

Each of the 15 CHUs that may be affected by the operation and maintenance of the Willamette
Project, all are likely to be affected (see Table 1). These CHUs total approximately 62.3 acres
(12.6 in the Santiam River watershed, 8.2 acres in the McKenzie River watershed, and 41.5 acres
in the Middle Fork Willamette River watershed) of the approximately 132 acres of designated
critical in the Willamette River Basin, or approximately 47 percent of all Oregon chub critical
habitat. Despite the amount of critical habitat affected in the Middle Fork Willamette River
drainage, many of these CHUs have consistently maintained steady or increasing populations of
Oregon chub, indicating that the effects from the Willamette Projects on these CHUs are not
likely to be causing further habitat degradation.

The proposed action, as modified by the NMFS’ RPA, is anticipated to maintain the majority of
PCEs in their current condition, albeit with minor improvements in the short term to those CHUs
most closely linked to the floodplain downstream of Corps projects. Over the full timeframe of
the proposed action (15 years), interim and permanent measures to address alternative flow
management and habitat restoration will markedly improve many PCEs over baseline conditions.

In fact, based on stable and increasing populations of Oregon chub, the USFWS has proposed
delisting the species in




November 2010                                                                                       19
                      DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                   2014 Willamette Project Biological Assessment


Table 3. Summary of Effects of the Action on Designated Oregon chub Critical Habitat

          Primary Constituent                                                     Effect of the Action
PCE#                                    Baseline Condition
                 Element                                                 Short-term                 Long-term
 1     Off-channel water bodies     Degraded baseline              Pulse flows, LWD           Pulse flows, LWD
       such as beaver ponds,        condition throughout the       placement and other        placement and other
       oxbows, side-channels,       Willamette River Basin due     habitat restoration        habitat restoration
       stable backwater sloughs,    to modified flows and          projects may               projects may
       low-gradient tributaries,    channel simplification         incrementally improve incrementally improve
       and flooded marshes,         below dams in the Santiam      habitat conditions over habitat conditions
       including at least 0.12 ac   River (including both the      baseline.                  over baseline.
       of continuous aquatic        North and South Santiam
       surface area at depths       Rivers), McKenzie River,
       between approximately 1.6    and Middle Fork and
       and 6.6 ft.                  Mainstem Willamette
                                    Rivers.

                                    Construction and operation
                                    of flood control and
                                    hydropower dams trap
                                    sediment and large woody
                                    debris and reduce peak flow
                                    events important to
                                    maintain and create off-
                                    channel complexity.
                                    Construction and
                                    maintenance of revetments
                                    has reduced channel
                                    migration zones,
                                    eliminating creation and
                                    maintenance oxbows and
                                    side channels. The result is
                                    a relatively static and
                                    simplified riverine aquatic
                                    habitat below dams.




November 2010                                                                                                20
                       DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                    2014 Willamette Project Biological Assessment


          Primary Constituent                                                      Effect of the Action
PCE#                                     Baseline Condition
                 Element                                                  Short-term                 Long-term
 2     Aquatic vegetation             Degraded baseline             Pulse flows, LWD           Alternative flow
       covering a minimum of          condition throughout the      placement and other        management and
       0.06 ac (or between            Willamette River Basin due    habitat restoration        habitat restoration
       approximately 25 and 100       to modified flows and         projects may               actions expected to
       percent) of the total          channel simplification        incrementally improve improve conditions
       surface area of the habitat.   below dams in the Santiam     conditions over            over baseline but not
       This vegetation is             River (including both the     baseline.                  significantly.
       primarily submergent for       North and South Santiam),
       purposes of spawning, but      McKenzie River, and
       also includes emergent and     Middle Fork and Mainstem
       floating vegetation and        Willamette Rivers.
       algae, which are important     Reduction in peak flows
       for cover throughout the       and revetment construction
       year. Areas with sufficient    and maintenance of
       vegetation are likely to       revetments have resulted in
       also have the following        less off channel formation
       characteristics: Gradient      and flushing of sediments
       less than 2.5 percent; no or   from some areas leading to
       very low water velocity in     vegetative succession and
       late spring and summer;        potential habitat loss.
       silty, organic substrate;
       and abundant minute
       organisms such as rotifers,
       copepods, cladocerans, and
       chironomid larvae.
 3     Late spring and summer         Generally altered             No effect                 No effect
       subsurface water               hydrograph throughout the
       temperatures between 59        Willamette River Basin due
       and 78 °F, with natural        changes in timing and
       diurnal and seasonal           volume of flows released
       variation.                     from dams in the Santiam
                                      River (including both the
                                      North and South Santiam),
                                      McKenzie River, and
                                      Middle Fork and Mainstem
                                      Willamette Rivers. Late
                                      spring and summer
                                      temperatures are less
                                      affected than late summer
                                      and fall temperatures.




November 2010                                                                                                    21
                       DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                     2014 Willamette Project Biological Assessment


          Primary Constituent                                                        Effect of the Action
PCE#                                      Baseline Condition
                  Element                                                   Short-term                 Long-term
 4     No or negligible levels of     Degraded baseline in those     Pulse flows may             Proposed action not
       nonnative aquatic              CHUs that are                  facilitate introduction     likely to appreciably
       predatory or competitive       hydrologically (even           of non-native               improve conditions
       species. Negligible is         temporarily) connected to      predatory or                over baseline,
       defined for the purpose of     the Santiam River              competitive species
       this rule as a minimal level   (including both the North
       of nonnative species that      and South Santiam),
       will still allow the Oregon    McKenzie River, and
       chub to continue to survive    Middle Fork and Mainstem
       and recover.                   Willamette Rivers. In some
                                      cases, reduced peak flows
                                      have isolated some off-
                                      channel habitats, reducing
                                      access to these habitats by
                                      non-native fish that predate
                                      or compete with Oregon
                                      chub.



6.2. Effects to Bull Trout Critical Habitat

The most significant impact to critical habitat is poor passage on Middle Fork Willamette River
(Hills Creek, Lookout Point, and Dexter dams) and South Fork McKenzie River (Cougar dam)
which impedes migration from spawning and rearing areas above Corps dams to FMO habitat
below project dams. As noted earlier, isolation of individual bull trout populations continues to
threaten the long term viability of the species in the Willamette River Basin. While passage
barriers remain an issue in the Middle Fork Willamette River, establishment of “trap and haul”
adult fish passage at Cougar Dam has improved connectivity between two breeding populations
that have been largely biologically isolated since the construction of the dam in 1963. Possible
improvements of downstream juvenile salmonid passage (either operationally or through
construction of facilities at Cougar Dam and Lookout Point Dam) and upstream passage
improvements at Dexter Dam will further connect these formerly isolated bull trout populations.
The Corps is actively working to pursue the many conservation measures in the proposed action,
as modified by the NMFS’ RPA; however, implementation is reliant on the outcome of
feasibility studies and the procurement of authorizations and appropriations. Consequently, the
effects of these actions on designated critical habitat are uncertain at this time.

Critical habitat for bull trout is designated for approximately 194.1 miles of streams and 8,889.5
acres of lake surface in the Upper Willamette Core Area (See Appendix A), the majority of
which comprises mainstem river reaches below Willamette Project dams in the McKenzie and
Middle Fork Willamette rivers, but does include Cougar Lake (South Fork McKenzie River) and
Hills Creek Lake, Lookout Point Lake, and Dexter Lake (Middle Fork Willamette River), both of
which provide important FMO habitat. Within the action area, no spawning or juvenile rearing
habitat is expected to be directly affected by the operation of the Willamette Project as this
habitat is on river reaches upstream of the Willamette Project. Impacts include very limited
connectivity between spawning and rearing areas and FMO habitat as a result of project dams;


November 2010                                                                                                      22
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2014 Willamette Project Biological Assessment


simplified habitat downstream of project dams from modified flows as a result of flood control
operations and revetment maintenance; and creation of reservoirs has resulted in habitat that
supports predatory and competitive non-native fish species, many of which were introduced by
the state of Oregon. Table 5 summarizes the environmental baseline and the probable short and
long-term effects of the proposed action on designated bull trout critical habitat:

Table 5. Effects of the Action on Designated Bull Trout Critical Habitat

            Primary Constituent                                                         Effect of the Action
  PCE#                                      Baseline Condition
                   Element                                                     Short-term                  Long-term
    1    Springs, seeps,                Critical habitat area does       Interim WTC measures Interim and
         groundwater sources, and       not support this bull trout      at mainstem Middle          permanent
         subsurface water               PCE.                             Fork Willamette River       temperature control
         connectivity (hyporheic                                         expected to improve         measures at the three
         flows) to contribute to                                         conditions over             mainstem Middle
         water quality and quantity                                      baseline.                   Fork Willamette
         and provide thermal                                                                         River dams will
         refugia.                                                                                    significantly improve
                                                                                                     conditions over
                                                                                                     baseline.
    2    Migration habitats with        Degraded baseline                Pulse flows, LWD and        Alternative flow
         minimal physical,              condition in both the            other habitat restoration management and
         biological, or water quality   McKenzie and Middle Fork         projects may                habitat restoration
         impediments between            Willamette rivers. Three of      incrementally improve       actions expected to
         spawning, rearing,             four bull trout local            conditions over             improve conditions
         overwintering, and             populations isolated above       baseline. No significant over baseline but not
         freshwater and marine          dams. Lack of access to          improvements                significantly.
         foraging habitats,             historical FMO habitat.          expected.
         including but not limited to   Lack of passage at
         permanent, partial,            numerous dams within
         intermittent, or seasonal      designated critical habitat.
         barriers.                      Some upstream passage
                                        improvement in South Fork
                                        McKenzie River from
                                        construction and operation
                                        of Cougar Dam trap and
                                        haul facility.
    3    An abundant food base,         Significantly degraded           No effect                  No effect
         including terrestrial          baseline. Altered flow and
         organisms of riparian          temperature regimes below
         origin, aquatic                dams (and associated
         macroinvertebrates, and        habitat effects) along with
         forage fish.                   migratory blockage of
                                        anadromous fish at
                                        impassable dams, have
                                        significantly impacted the
                                        productivity of stream
                                        reaches within bull trout
                                        critical habitat.




November 2010                                                                                                     23
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                  2014 Willamette Project Biological Assessment


           Primary Constituent                                                       Effect of the Action
 PCE#                                      Baseline Condition
                  Element                                                    Short-term                 Long-term
   4    Complex river, stream,         Degraded baseline              Incremental                 Proposed action not
        lake, reservoir, and marine    condition in both the          improvements over           likely to appreciably
        shoreline aquatic              McKenzie and Middle Fork       baseline expected from improve conditions
        environments, and              Willamette rivers.             implementation of           over baseline unless
        processes that establish       Construction and operation     mainstem and tributary significant
        and maintain these aquatic     of flood control and           flow targets, alternative operational changes
        environments, with             hydropower dams trap           flow strategies, and        are made at one or
        features such as large         sediment and large woody       revised ramping             more dams (e.g., run
        wood, side channels,           debris and reduce peak flow    criteria.                   of river operation).
        pools, undercut banks and      events important to
        unembedded substrates, to      maintain and create channel
        provide a variety of depths,   complexity and reservoir
        gradients, velocities, and     operations prevent the
        structure.                     establishment of riparian
                                       vegetation on associated
                                       lakeshore. The result is
                                       simplified reservoir habitat
                                       upstream of dams and a
                                       relatively static and
                                       simplified riverine aquatic
                                       habitat below dams that has
                                       a low carrying capacity for
                                       bull trout.
   5    Water temperatures             South Fork and mainstem        No effect                  No effect
        ranging from 36 to 59          McKenzie River, including
        degrees Fahrenheit (°F),       Cougar Lake, water
        with adequate thermal          temperatures sufficient for
        refugia available for          bull trout FMO needs.
        temperatures that exceed       Currently degraded
        the upper end of this range.   temperature baseline, at
        Specific temperatures          least seasonally, in the
        within this range will         Middle Fork Willamette
        depend on bull trout life-     River below Hills Creek
        history stage and form;        Dam; within Hills Creek
        geography; elevation;          Dam water temperatures are
        diurnal and seasonal           also likely sufficient for
        variation; shading, such as    FMO needs.
        that provided by riparian
        habitat; streamflow; and
        local groundwater
        influence.




November 2010                                                                                                   24
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2014 Willamette Project Biological Assessment


           Primary Constituent                                                           Effect of the Action
 PCE#                                       Baseline Condition
                  Element                                                       Short-term                 Long-term
   6    In spawning and rearing         Bull trout spawning and          Proposed operation of        Known future
        areas, substrate of             rearing areas are generally      trap and haul facility at downstream passage
        sufficient amount, size,        well upstream or not             Cougar Dam will              measures at Cougar
        and composition to ensure       otherwise influenced by          provide partial              and Lookout Point
        success of egg and embryo       Corps dams.                      (upstream) passage for       dams will greatly
        overwinter survival, fry                                         bull trout – significant     improve conditions
        emergence, and young-of                                          improvement over             over baseline.
        the-year and juvenile                                            baseline condition.
        survival. A minimal                                              Passage feasibility
        amount of fine sediment,                                         studies will inform
        generally ranging in size                                        long-term actions.
        from silt to coarse sand,
        embedded in larger
        substrates, is characteristic
        of these conditions. The
        size and amounts of fine
        sediment suitable to bull
        trout will likely vary from
        system to system.
   7    A natural hydrograph,           Generally altered                Proposed continuation       Assumed
        including peak, high, low,      hydrograph in the                of the Chinook salmon       implementation of
        and base flows within           McKenzie though current          outplant program above      passage and water
        historic and seasonal           FMO conditions support the       Project dams will           temperature control
        ranges or, if flows are         mainstem McKenzie local          improve baseline            measures, along with
        controlled, minimal flow        population of bull trout.        condition by providing      alternative flow
        departure from a natural        Degraded hydrograph in the       forage base and             management would
        hydrograph.                     Middle Fork Willamette           improved stream             be expected to
                                        River – ability of this PCE      productivity by inputs      significantly improve
                                        to support bull trout FMO        of marine derived           conditions over
                                        unknown.                         nutrients from salmon       baseline.
                                                                         carcasses.
   8    Sufficient water quality        As noted above in PCE# 5         Incremental                 Proposed action not
        and quantity such that          and 7, the quantity and          improvements over           likely to appreciably
        normal reproduction,            quality of flow is negatively    baseline expected from      improve conditions
        growth, and survival are        affected by flood control        implementation of           over baseline unless
        not inhibited.                  management that has              mainstem and tributary      significant
                                        altered the natural flow and     flow targets, alternative   operational changes
                                        temperature regimes in the       flow strategies, and        are made at one or
                                        McKenzie and Middle Fork         revised ramping             more dams (e.g., run
                                        Willamette rivers.               criteria.                   of river operation).




November 2010                                                                                                      25
                       DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                       2014 Willamette Project Biological Assessment


             Primary Constituent                                                         Effect of the Action
  PCE#                                       Baseline Condition
                    Element                                                      Short-term                 Long-term
    9     Sufficiently low levels of     Significantly degraded           Incremental                 Proposed action not
          occurrence of nonnative        baseline. Altered flow and       improvements over           likely to appreciably
          predatory (e.g., lake trout,   temperature regimes below        baseline expected from improve conditions
          walleye, northern pike,        dams (and associated             implementation of           over baseline unless
          smallmouth bass);              habitat effects) along with      mainstem and tributary significant
          interbreeding (e.g., brook     reservoir habitat above          flow targets, alternative operational changes
          trout); or competing (e.g.,    dams, have significantly         flow strategies, and        are made at one or
          brown trout) species that,     increased the abundance          revised ramping             more dams (e.g., run
          if present, are adequately     and productivity of non-         criteria. Minimal or no     of river operation).
          temporally and spatially       native predatory and             change in non-native        Minimal or no
          isolated from bull trout.      competing fish species           fish populations in         change in non-native
                                         within bull trout critical       reservoirs                  fish populations in
                                         habitat.                                                     reservoirs.

The proposed action, as modified by the NMFS’ RPA, is anticipated to maintain the majority of
PCEs in their currently degraded condition, albeit with minor improvements to some in the short
term (0-5 years). However, over the full timeframe of the proposed action (15 years), interim and
permanent measures to address fish passage, water temperature control, and alternative flow
management will markedly improve many PCEs over baseline conditions.

7. Cumulative Effects

Cumulative effects include the effects of future State, tribal, local or private actions that are
reasonably certain to occur in the action area considered in this biological opinion. Future
Federal actions that are unrelated to the proposed action are not considered in this section
because they require separate consultation pursuant to section 7 of the Act.

No new or additional non-Federal actions have been identified by the Corps since issuance of the
2008 USFWS BiOp that may affect Oregon chub or bull trout critical habitat. The cumulative
effects identified and addressed in the USFWS 2008 BiOp are still valid and are herein
incorporated by reference.

8. Conclusions

The Corps implementation of many actions in the Willamette BiOps will result in a variety of
effects to Oregon chub and bull trout designated critical habitat, but is most likely to improve
conditions for these species designated critical habitat in the Willamette River Basin over time.
Examples of beneficial actions include improvements in downstream temperature and flow
management, protection and restoration of wetlands and other off-channel features, and
floodplain restoration or other landscape features that store water. The proposed action also
identifies a number of specific conservation measures designed to minimize adverse effects to
Oregon chub, bull trout and their habitats. Collectively, these actions will improve tributary and
mainstem function; protect and restore side-channel and off-channel habitat for fish migration,


November 2010                                                                                                       26
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                             2014 Willamette Project Biological Assessment


spawning, and rearing; and restore floodplain function providing benefits to native fishes,
including bull trout and Oregon chub, and their designated critical habitats.

8.1. Oregon Chub

Of the 25 CHUs identified for Oregon chub, 15 are likely to be affected by the operation and
maintenance of the Willamette Project; five sites in the Santiam Recovery Area, one in the Mid-
Willamette Recovery Area, and nine in the Middle Fork Willamette Recovery Area. These 15
sites total 62.3 acres, or approximately 47 percent of designated critical habitat within the
Willamette Basin recovery area. Adverse effects are a result of inhibiting maintenance and/or
formation of natural channel and floodplain features essential to Oregon chub conservation.
Despite the amount of critical habitat adversely affected in the Recovery Area, many of these
CHUs have consistently maintained steady or increasing populations of Oregon chub, indicating
that the effects from the Willamette Projects on these CHUs may not be causing further habitat
degradation. Therefore, it is unlikely that implementation of the proposed action, as modified by
the NMFS RPA, will further degrade designated Oregon chub critical habitat, and may in fact,
likely result in some improved conditions for Oregon chub designated critical habitat. Further,
proposed conservation actions will provide new information that will benefit the species
throughout the Willamette Basin. The formal designation of Oregon chub critical habitat will not
likely change the management strategies initiated in response to the 2008 USFWS BiOp and
NMFS’ RPA.

It is the Corps’ conclusion that based on an analysis of effects from the proposed action, as
modified by the NMFS RPA, the continued operation and maintenance of the Willamette
Projects may affect, and is likely to adversely affect designated critical habitat for Oregon chub.

8.2. Bull Trout

Of the 194.1 stream miles and 8,899.5 acres of lake area designated as bull trout critical habitat
in the Upper Willamette River CHU, the operation and maintenance of the Willamette Project is
likely to adversely affect 106.8 river miles and 8,899.5 acres of lake area. This accounts for three
percent of the total stream miles (3,370 stream miles) and 11 percent of the lake area (79,791.1
acres of lake area) within the Coastal draft recovery unit. Operation and maintenance of the
Willamette Project under the 2008 biological opinion will likely result in some improved
conditions for bull trout designated critical habitat, and proposed conservation actions will
provide new information that will benefit the species throughout the Willamette Basin. The
revised designation of bull trout critical habitat will not change the management strategies
initiated in response to the 2008 USFWS BiOp and NMFS’ RPA.

It is the Corps’ conclusion that based on an analysis of effects from the proposed action, as
modified by the NMFS RPA, the continued operation and maintenance of the Willamette
Projects may affect, and is likely to adversely affect designated critical habitat for bull trout.




November 2010                                                                                          27
                   DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                        2014 Willamette Project Biological Assessment


9. Literature Cited


National Marine Fisheries Service. 2008. Consultation on the ‘Willamette River Basin Flood
       Control Project

U. S. Army Corps of Engineers. 2000. Biological Assessment (BA) of the Effects of the
       Willamette River Basin Flood Control Project on Species Listed under the Endangered
       Species Act, April 2000.

U. S. Army Corps of Engineers. 2007. Supplemental Biological Assessment of the effects of the
       Willamette Basin Flood Control Project on Species Listed Under the Endangered Species
       Act, May 2007.

U. S. Army Corps of Engineers. 2007. Addendum to the Supplemental Biological Assessment of
       the effects of the Willamette Basin Flood Control Project on Species Listed Under the
       Endangered Species Act, August 2007.

U.S. Fish and Wildlife Service. 2008. Biological Opinion on the Continued Operation and
       maintenance of the Willamette Basin Project to Oregon Chub, Bull Trout, and Bull Trout
       Critical Habitat Designated Under the Endangered Species Act.




November 2010                                                                                     28
                DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                             2014 Willamette Project Biological Assessment




Appendix A – Designated Critical Habitat for Oregon Chub and Bull Trout in
the Willamette Basin, Oregon.




November 2010                                                                          29
                DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                             2014 Willamette Project Biological Assessment




November 2010                                                                          30
Exhibit 2
               DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                           2015 Willamette Project Biological Assessment



                    Biological Assessment
                           Effects of the
            Willamette River Basin Flood Control Project
                                On
                   Oregon Chub and Bull Trout
                    Designated Critical Habitat




                              Submitted by:
             U.S. Army Corps of Engineers, Portland District
                    Bonneville Power Administration
                        Bureau of Reclamation

                               Submitted to:
                      U.S. Fish and Wildlife Service




July 2015
                              DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                                        2015 Willamette Project Biological Assessment



Contents
1. Introduction ........................................................................................................................ 3
2. Description of the Proposed Action .................................................................................. 4
      2.1. National Marine Fisheries Service Reasonable and Prudent Alternative....................................... 5
3. Action Area ......................................................................................................................... 5
4. Status of Critical Habitat .................................................................................................. 8
      4.1 Bull Trout Critical Habitat .............................................................................................................. 8
      4.1.1. Primary Constituent Elements for Bull Trout Critical Habitat ................................................... 9
5. Analysis of Effects ............................................................................................................ 13
7. Cumulative Effects ........................................................................................................... 18
8. Conclusions ....................................................................................................................... 18
9. Literature Cited ............................................................................................................... 20
Appendix A – Designated Critical Habitat for Oregon Chub and Bull Trout in the
Willamette Basin, Oregon. .................................................................................................. 21




July 2015                                                                                                                                           2
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                          2015 Willamette Project Biological Assessment


1. Introduction

The U.S. Army Corps of Engineers (Corps) operates 13 dams and reservoirs in Oregon’s
Willamette River Basin (Willamette Project). The Corps is authorized by Congress to construct,
operate and maintain the Willamette Project for such purposes as flood control, navigation,
hydropower generation, recreation, fish and wildlife, water quality, and municipal and industrial
water supply, irrigation, and recreation. The Willamette Project is authorized principally by three
separate successive Flood Control Acts: 1938, 1950, and 1960. House Document 531, authorized
by the Flood Control Act of May 17, 1950 (81st Congress, 2nd Session) remains the overall
guiding legislation pertaining to operation and maintenance of the project.

The Willamette Project, located entirely in western Oregon, and provides a wide array of benefits
to the citizens of Oregon and the region. For the purposes of Endangered Species Act (ESA)
Section 7 consultation, the Willamette Project consists of 13 multipurpose dams, five fish
hatcheries, and approximately 42 miles of revetments in the upper Willamette River Basin of
western Oregon. The Corps operates and maintains the dams and revetments and funds the State
of Oregon via the Oregon Department of Fish and Wildlife (ODFW) to manage and operate all
facilities associated with the Willamette Hatchery Mitigation Program. Bonneville Power
Administration (BPA) markets the hydropower generated at the dams, and the U.S. Bureau of
Reclamation (Reclamation) contracts for a portion of the storage space in the Project reservoirs
for irrigation. These three Federal agencies are considered the “Action Agencies” for the ESA
consultation.

Since the early 1990s, the Willamette Project Action Agencies have engaged with the National
Marine Fisheries Service (NMFS) and the U.S. Fish and Wildlife Service [(USFWS) collectively
referred to as the Services] on actions concerning operation and maintenance of the Willamette
Project that may affect ESA-listed species or these species’ designated critical habitat.

Beginning in April 2000, the Action Agencies prepared a biological assessment (Willamette BA)
and formally consulted with the USFWS and NMFS on the effects of the operation and
maintenance of the Willamette Project on ESA-listed species under their jurisdiction. A
Supplemental Biological Assessment (Supplemental BA) and an Addendum to the Supplemental
Biological Assessment (Addendum) were provided to the Services with additional information
on the proposed action in, respectively, June and August 2007. On July 11, 2008 the USFWS and
NMFS each separately issued their biological opinions: “Continued Operation and maintenance
of the Willamette Basin Project to Oregon Chub, Bull Trout, and Bull Trout Critical Habitat
Designated Under the Endangered Species Act” (USFWS BiOp) and “Consultation on the
‘Willamette River Basin Flood Control Project’” (NMFS BiOp) respectively (collectively
referred to as the 2008 BiOps).

The NMFS BiOp concluded that the proposed operations and maintenance of the Willamette
Project was likely to jeopardize upper Willamette River Evolutionary Significant Unit (ESU) of
Chinook salmon (Oncorhynchus tshawytscha) and steelhead trout (O. mykiss) and was likely to
adversely modify designated critical habitat for these species (NMFS 2008). The NMFS BiOp


July 2015                                                                                            3
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                          2015 Willamette Project Biological Assessment


also included a Reasonable and Prudent Alternative (RPA) to the Action Agencies proposed
action that if implemented, would not result in jeopardy or adversely modify designated critical
habitat for these species (NMFS RPA). The USFWS BiOp concluded that the proposed action, as
modified by the NMFS RPA, was not likely to jeopardize the continued existence of Oregon
chub (Oregonichthys crameri) or bull trout (Salvelinus confluentus) nor was it likely to adversely
modify or destroy bull trout designated critical habitat (USFWS 2008).

The 2008 BiOps address operations and maintenance of the Willamette Project and conservation
actions in multiple areas, including: habitat access and passage; water quantity and quality;
habitat, hatcheries; fisheries, and research; monitoring, and evaluation (RM&E). The Corps is
actively engaged in implementing the 2008 BiOps, particularly structural and operational
modifications designed to minimize adverse effects and ultimately conserve the listed species
and their designated critical habitats that are affected by the operation and maintenance of the
Willamette Project.

On October 18, 2010 the USFWS revised designated critical habitat for bull trout in five western
states, including Oregon (75 FR 63898). The Action Agencies have prepared this biological
assessment (2015 BA) to evaluate the effects of implementing the proposed action, as modified
by the NMFS RPA, for the operation and maintenance of the Willamette Project on designated
critical habitat for bull trout.

The effects to bull trout (at both the individual and population level), and the other ESA-listed
species addressed in the NMFS or USFWS BiOps have not changed nor have any new effects
not previously considered been identified. The determinations for those species remain
unchanged from those identified in the USFWS BiOp and effects to these species will not be
addressed further in this consultation. Therefore, this 2015 BA will specifically address the
effects of the proposed action, as modified by the NMFS RPA, on revised critical habitat for bull
trout.

2. Description of the Proposed Action

The action proposed by the Action Agencies is described in the Willamette BA, and subsequent
Supplemental BA and Addendum, and consists of multiple, separate actions that address the
effects of:

   •   The operation and maintenance of 13 Federal dam and reservoir projects that are operated
       by the Corps as an integrated system for flood control, navigation, power generation, fish
       and wildlife, recreation, irrigation, and water quality and quantity.

   •   The operation and maintenance of approximately 42 miles of revetments within the
       Willamette River Basin.

   •   The operation and maintenance of five fish hatcheries.



July 2015                                                                                            4
                          DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2015 Willamette Project Biological Assessment


      •    The operation and maintenance of Reclamation’s allocation of irrigation water.

      •    The management of land around Willamette Project dams and reservoirs for recreation
           and other purposes, the bank protection program, emergency assistance program, and a
           suite of conservation actions to minimize Willamette Project effects on listed species and
           designated critical habitat.

2.1. National Marine Fisheries Service Reasonable and Prudent Alternative

The NMFS RPA is additive to the Action Agencies proposed action and identifies additional
actions necessary to ensure that the proposed action will not jeopardize listed anadromous
salmonids or adversely modify their designated critical habitat. The NMFS RPA lists 96 actions
that more specifically defined the proposed action in the following 10 categories: coordination;
flow management; water contract program; fish passage; water quality; hatcheries; habitat; ESA
compliance; construction projects environmental coordination and management; research,
monitoring, and evaluation, and maintenance. The Corps continues to work with the other Action
Agencies, and regional stakeholders to implement these actions consistent with the adaptive
management process and regional coordination outlined in the 2008 BiOps.

A detailed description of the proposed action, as modified by the NMFS RPA can be found in
Section 5 (beginning on page 38) of the USFWS BiOp and is herein incorporated by reference.

3. Action Area

The geographic area of this supplemental BA is consistent with the description of the Willamette
Project action area identified in the respective Willamette Project BAs and 2008 USFWS BiOp1
(Figure 1). Generally, the geographic scope addressed in this 2011 BA encompasses the areas
that are hydrologically influenced by the operation of the Willamette Projects, including:
      •    All river reaches, riparian zones, and floodplain areas located downstream of the 13
           Willamette Project dams, including the mainstem Willamette River and the tributaries on
           which these facilities are located (i.e., mainstem reaches of the North Santiam and South
           Santiam rivers, Santiam River, McKenzie River, South Fork McKenzie River, Blue
           River, Fall Creek, Middle Fork Willamette River, Row River, Coast Fork Willamette
           River, and the Long Tom River). This action area also encompasses the 42 miles of
           streambank revetments maintained by the Corps and the adjacent stream reaches affected
           by those revetments.

      •    Stream reaches and land areas permanently or seasonally inundated by Willamette
           Project reservoirs in dry, average, and wet years.




1
    A detailed description of the Willamette Project action area is in the 2008 USFWS BiOp (Section 4).


July 2015                                                                                                        5
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2015 Willamette Project Biological Assessment


   •   All reaches of tributaries located upstream of Willamette Project dams that are presently
       or were historically accessible to listed fish before construction of the 13 dams in the
       Willamette Project.

The operations and maintenance of the Willamette Project was determined to have “no effect” on
the bull trout critical habitat in the mainstem Columbia River, and is therefore not included in the
evaluation of effects in this supplemental biological assessment.




July 2015                                                                                             6
                  DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                               2015 Willamette Project Biological Assessment


   Figure 1. The Willamette Project.




July 2015                                                                                 7
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                             2015 Willamette Project Biological Assessment


4. Status of Critical Habitat

The USFWS published a final rule revising designated critical habitat for bull trout in October
2010 (75 FR 63898). The ESA defines critical habitat as "the specific areas within the
geographical area occupied by the species, at the time it is listed…, on which are found those
physical or biological features (I) essential to the conservation of the species and (II) which may
require special management considerations or protection; and (ii) specific areas outside the
geographical area occupied by the species at the time it is listed…upon a determination by the
Secretary that such areas are essential for the conservation of the species."

4.1 Bull Trout Critical Habitat

The USFWS has established six draft recovery units for bull trout in the Pacific Northwest; the
Upper Willamette River CHU is part of the Coastal Recovery Unit. Within the Willamette River
Basin, bull trout critical habitat is limited to part of the McKenzie River drainage, part of the
Middle Fork Willamette River drainage, and a short segment of the mainstem Willamette River
(75 FR 63898). The revised critical habitat designation for bull trout did not significantly expand
the original critical habitat definition beyond its former designation. Rather, it filled in gaps such
as Cougar, Lookout Point, Dexter, and Hills Creek Lakes, and expanded the official critical
habitat further up streams such as the South Fork McKenzie River, the Middle Fork Willamette
River and Swift Creek, whereas before it only included limited segments of those streams.

There are three known bull trout local populations in the McKenzie River and Middle Fork
subbasins of western Oregon. With the exception of a short reach of the mainstem Willamette
River and the mainstem Middle Fork Willamette River (including reservoirs) below Hills Creek
Dam, segments designated as critical habitat are occupied by bull trout. Designated critical
habitat in the Middle Fork Willamette River downstream of Dexter Dam is currently unoccupied
by bull trout, Designated critical habitat between Hills Creek Dam and Lookout Point Dam may
be occupied by bull trout entrained through Hills Creek Dam, but documentation is limited to a
single individual caught by an angler in 2000 (USFWS 2008). Most of the critical habitat within
the Willamette Project action area is considered foraging, migration, or overwintering (FMO)
habitat, with suitable spawning and juvenile rearing habitat generally occurring farther upstream
and outside of lands affected by the Willamette Project.

In the Willamette River Basin, approximately 194.1 miles of stream and 8,889.5 acres of lake
surface area are designated as bull trout critical habitat in the McKenzie River and Middle Fork
Willamette River subbasins (75 FR 63938), primarily in Lane County, but extending into Linn
County. The operation and maintenance of the Willamette Project may affect critical habitat in
the South Fork McKenzie River from the upstream end of Cougar Lake downstream to the
confluence with the mainstem McKenzie River, in the mainstem McKenzie River from the
confluence of the South Fork McKenzie River downstream to the confluence with the
Willamette River, in Blue River from the dam downstream to the confluence with the McKenzie
River, in the Middle Fork Willamette River from the upstream end of Hills Creek Lake
downstream to the confluence of the mainstem Willamette River, and the mainstem Willamette



July 2015                                                                                               8
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2015 Willamette Project Biological Assessment


River from the confluence with the Middle Fork to the confluence with the McKenzie River. In
total, the operation and maintenance of the Willamette Project may affect bull trout critical
habitat in 106.8 river miles and 8,889.5 acres of lake surface.

Major alteration of the floodplain for flood control, navigation, agricultural development, and
other actions (e.g., revetment construction and maintenance) that simplified or modified channel
form and development have resulted in a significant reduction in bull trout habitat in the
Willamette River Basin. Construction of hydropower and flood control dams have created
barriers to fish passage that now leave all populations of bull trout in the Willamette River basin
isolated and unable to migrate among subbasins; however, construction and operation of the
Cougar Dam fish trap and haul facility has improved upstream migration for bull trout in the
South For McKenzie River.

4.1.1. Primary Constituent Elements for Bull Trout Critical Habitat

Within designated critical habitat the PCEs are those specific physical and biological features
known to be essential to the conservation of bull trout and may require special management
consideration or protections.

The PCEs essential for the conservation of bull trout include, but are not limited to:

   1. Springs, seeps, groundwater sources, and subsurface water connectivity (hyporheic
      flows) to contribute to water quality and quantity and provide thermal refugia.

   2. Migration habitats with minimal physical, biological, or water quality impediments
      between spawning, rearing, overwintering, and freshwater and marine foraging
      habitats, including but not limited to permanent, partial, intermittent or seasonal
      barriers.

   3. An abundant food base, including terrestrial organisms of riparian origin, aquatic
      macroinvertebrates, and forage fish.

   4. Complex river, stream, lake, reservoir, and marine shoreline aquatic environments,
      and processes that establish and maintain these aquatic environments, with features
      such as large wood, side channels, pools, and undercut banks and unembedded
      substrates, to provide a variety of depths, gradients, velocities, and structure.

   5. Water temperatures ranging from 36 to 59oF, with adequate thermal refugia available
      for temperatures that exceed the upper end of this range. Specific temperatures within
      this range will depend on bull trout life-history stage and form; geography; elevation;
      diurnal and seasonal variation; shading, such as that provided by riparian habitat;
      streamflow; and local groundwater influence.

   6. In spawning and rearing areas, substrate of sufficient amount, size, and composition to
      ensure success of egg and embryo overwinter survival, fry emergence, and young-of-


July 2015                                                                                             9
                    DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                           2015 Willamette Project Biological Assessment


       the-year and juvenile survival. A minimal amount of fine sediment, generally ranging
       in size from silt to coarse sand, embedded in larger substrates, is characteristic of these
       conditions. The size and amounts of fine sediment suitable to bull trout will likely vary
       from system to system.

   7. A natural hydrograph, including peak, high, low, and base flows within historic and
      seasonal ranges or, if flows are controlled, minimal flow departure from a natural
      hydrograph.

   8. Sufficient water quality and quantity such that normal reproduction, growth, and
      survival are not inhibited.

   9. Sufficiently low levels of occurrence of nonnative predatory (e.g., lake trout, walleye,
      northern pike, smallmouth bass); interbreeding (e.g., book trout); or competing (e.g.,
      brown trout) species that, if present, are adequately temporally and spatially isolated
      from bull trout.

Among the many factors that contribute to degraded PCEs, those which appear to be particularly
significant and have resulted in a legacy of degraded habitat conditions include fragmentation
and isolation of local populations due to the proliferation of dams and water diversions that have
eliminated habitat, altered water flow and temperature regimes, and impeded migratory
movements; degradation of spawning and rearing habitat and upper watershed areas, particularly
alterations in sedimentation rates and water temperature, resulting from forest and rangeland
practices and intensive development of roads; the introduction and spread of nonnative fish
species as a result of fish stocking and degraded habitat conditions, which compete with bull
trout for limited resources; and degradation of foraging, migratory, and overwintering habitat
resulting from reduced prey base, roads, agriculture, development, and dams. Table 1 describes
the baseline condition of each PCE and the leading cause of the current condition.




July 2015                                                                                            10
                         DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                       2015 Willamette Project Biological Assessment


Table 1. Baseline Condition of Critical Habitat in the Upper Willamette Core Area

  PCE#       Primary Constituent                                                       Leading Cause(s) of Baseline
                                                   Baseline Condition
                    Element                                                                    Condition
 1          Springs, seeps,             Critical habitat area does not support this
            groundwater sources,        bull trout PCE.
            and subsurface water
            connectivity (hyporheic
            flows) to contribute to
            water quality and
            quantity and provide
            thermal refugia.
 2          Migration habitats with     Degraded baseline condition in both the       Construction and operation of
            minimal physical,           McKenzie and Middle Fork Willamette           flood control and hydropower
            biological, or water        rivers. Three of four bull trout local        dams owned by Corps and Eugene
            quality impediments         populations isolated above dams. Lack of      Water and Electric Board
            between spawning,           access to historical FMO habitat. Lack of     (EWEB).
            rearing, overwintering,     passage at numerous dams within
            and freshwater and          designated critical habitat. Some
            marine foraging             upstream passage improvement in South
            habitats, including but     Fork McKenzie River from construction
            not limited to              and operation of Cougar Dam trap and
            permanent, partial,         haul facility.
            intermittent, or seasonal
            barriers.
 3          An abundant food base,      Significantly degraded baseline. Altered      McKenzie River – construction
            including terrestrial       flow and temperature regimes below            and operation of hydropower and
            organisms of riparian       dams (and associated habitat effects)         flood control dams owned by
            origin, aquatic             along with migratory blockage of              Corps and EWEB.
            macroinvertebrates, and     anadromous fish at impassable dams,
            forage fish.                have significantly impacted the               Middle Fork Willamette River –
                                        productivity of stream reaches within bull    construction and operation of
                                        trout critical habitat.                       Corps dams.
 4          Complex river, stream,      Degraded baseline condition in both the       McKenzie River – construction
            lake, reservoir, and        McKenzie and Middle Fork Willamette           and operation of hydropower and
            marine shoreline            rivers. Construction and operation of         flood control dams owned by
            aquatic environments,       flood control and hydropower dams trap        Corps and EWEB.
            and processes that          sediment and large woody debris and
            establish and maintain      reduce peak flow events important to          Middle Fork Willamette River –
            these aquatic               maintain and create channel complexity        construction and operation of
            environments, with          and reservoir operations prevent the          Corps dams.
            features such as large      establishment of riparian vegetation on
            wood, side channels,        associated lakeshore. The result is
            pools, undercut banks       simplified reservoir habitat upstream of
            and unembedded              dams and a relatively static and simplified
            substrates, to provide a    riverine aquatic habitat below dams that
            variety of depths,          has a low carrying capacity for bull trout.
            gradients, velocities,
            and structure.




July 2015                                                                                                        11
                        DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                       2015 Willamette Project Biological Assessment


  PCE#       Primary Constituent                                                       Leading Cause(s) of Baseline
                                                   Baseline Condition
                     Element                                                                     Condition
 5          Water temperatures          South Fork and mainstem McKenzie             McKenzie – naturally cool stream
            ranging from 36 to 59       River, including Cougar Lake, water          temps due to parent geology with
            degrees Fahrenheit          temperatures sufficient for bull trout       benefits provided by Cougar
            (F), with adequate         FMO needs. Currently degraded                Water Temperature Control.
            thermal refugia             temperature baseline, at least seasonally,
            available for               in the Middle Fork Willamette River          Middle Fork Willamette – altered
            temperatures that           below Hills Creek Dam; within Hills          temperature regime caused by
            exceed the upper end of     Creek Dam water temperatures are also        operation of Willamette Project
            this range. Specific        likely sufficient for FMO needs.             dams.
            temperatures within this
            range will depend on
            bull trout life-history
            stage and form;
            geography; elevation;
            diurnal and seasonal
            variation; shading, such
            as that provided by
            riparian habitat;
            streamflow; and local
            groundwater influence.
 6          In spawning and rearing     Bull trout spawning and rearing areas are
            areas, substrate of         generally well upstream or not otherwise
            sufficient amount, size,    influenced by Corps dams.
            and composition to
            ensure success of egg
            and embryo overwinter
            survival, fry emergence,
            and young-of the-year
            and juvenile survival. A
            minimal amount of fine
            sediment, generally
            ranging in size from silt
            to coarse sand,
            embedded in larger
            substrates, is
            characteristic of these
            conditions. The size and
            amounts of fine
            sediment suitable to
            bull trout will likely
            vary from system to
            system.
 7          A natural hydrograph,       Generally altered hydrograph in the          McKenzie River – construction
            including peak, high,       McKenzie though current FMO                  and operation of hydropower and
            low, and base flows         conditions support the mainstem              flood control dams owned by
            within historic and         McKenzie local population of bull trout.     Corps and EWEB.
            seasonal ranges or, if      Degraded hydrograph in the Middle Fork
            flows are controlled,       Willamette River – ability of this PCE to    Middle Fork Willamette River –
            minimal flow departure      support bull trout FMO unknown.              construction and operation of
            from a natural                                                           Corps dams.
            hydrograph.



July 2015                                                                                                        12
                        DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2015 Willamette Project Biological Assessment


  PCE#       Primary Constituent                                                       Leading Cause(s) of Baseline
                                                   Baseline Condition
                    Element                                                                      Condition
 8          Sufficient water quality    As noted above in PCE# 5 and 7, the          McKenzie River – construction
            and quantity such that      quantity and quality of flow is negatively   and operation of hydropower and
            normal reproduction,        affected by flood control management         flood control dams owned by
            growth, and survival are    that has altered the natural flow and        Corps and EWEB.
            not inhibited.              temperature regimes in the McKenzie and
                                        Middle Fork Willamette rivers.               Middle Fork Willamette River –
                                                                                     construction and operation of
                                                                                     Corps dams.
 9          Sufficiently low levels     Significantly degraded baseline. Altered     McKenzie River – construction
            of occurrence of            flow and temperature regimes below           and operation of hydropower and
            nonnative predatory         dams (and associated habitat effects)        flood control dams owned by
            (e.g., lake trout,          along with reservoir habitat above dams,     Corps and EWEB.
            walleye, northern pike,     have significantly increased the
            smallmouth bass);           abundance and productivity of non-native     Middle Fork Willamette River –
            interbreeding (e.g.,        predatory and competing fish species         construction and operation of
            brook trout); or            within bull trout critical habitat.          Corps dams.
            competing (e.g., brown
            trout) species that, if
            present, are adequately
            temporally and spatially
            isolated from bull trout.


5. Analysis of Effects

“Effects of the action” refers to those direct and indirect effects of an action on the species or
designated critical habitat, together with the effects of other activities that are interrelated or
interdependent with that action that will be added to the environmental baseline (50 CFR 402.2).
Direct effects are considered immediate effects of the action on the species or designated critical
habitat. Indirect effects are those caused by the proposed action and are later in time, but are still
reasonably likely certain to occur. Interrelated actions are those that are part of a larger action
and depend upon the larger action for their justification. Interdependent actions are those that
have no independent utility apart from the action under consideration.

5.1. Effects to Bull Trout Critical Habitat

The most significant impact to critical habitat is poor passage on Middle Fork Willamette River
(Hills Creek, Lookout Point, and Dexter dams) and South Fork McKenzie River (Cougar dam)
which impedes migration from spawning and rearing areas above Corps dams to FMO habitat
below project dams. As noted earlier, isolation of individual bull trout populations continues to
threaten the long term viability of the species in the Willamette River Basin. While passage
barriers remain an issue in the Middle Fork Willamette River, establishment of “trap and haul”
adult fish passage at Cougar Dam has improved connectivity between two breeding populations
that have been largely biologically isolated since the construction of the dam in 1963. Possible
improvements of downstream juvenile salmonid passage (either operationally or through
construction of facilities at Cougar Dam and Lookout Point Dam) and upstream passage



July 2015                                                                                                       13
                        DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                       2015 Willamette Project Biological Assessment


improvements at Dexter Dam will further connect these formerly isolated bull trout populations.
The Corps is actively working to pursue the many conservation measures in the proposed action,
as modified by the NMFS’ RPA; however, implementation is reliant on the outcome of
feasibility studies and the procurement of authorizations and appropriations. Consequently, the
effects of these actions on designated critical habitat are uncertain at this time.

Critical habitat for bull trout is designated for approximately 194.1 miles of streams and 8,889.5
acres of lake surface in the Upper Willamette Core Area (See Appendix A), the majority of
which comprises mainstem river reaches below Willamette Project dams in the McKenzie and
Middle Fork Willamette rivers, but does include Cougar Lake (South Fork McKenzie River) and
Hills Creek Lake, Lookout Point Lake, and Dexter Lake (Middle Fork Willamette River), both of
which provide important FMO habitat. Within the action area, no spawning or juvenile rearing
habitat is expected to be directly affected by the operation of the Willamette Project as this
habitat is on river reaches upstream of the Willamette Project. Impacts include very limited
connectivity between spawning and rearing areas and FMO habitat as a result of project dams;
simplified habitat downstream of project dams from modified flows as a result of hydropower
and flood control operation and revetment maintenance; and creation of reservoirs has resulted in
habitat that supports predatory and competitive non-native fish species. Table 5 summarizes the
environmental baseline and the probable short and long-term effects of the proposed action on
designated bull trout critical habitat:

Table 2. Effects of the Action on Designated Bull Trout Critical Habitat

               Primary Constituent                                                      Effect of the Action
  PCE#                                       Baseline Condition
                      Element                                                   Short-term                 Long-term
    1       Springs, seeps,              Critical habitat area does       Interim WTC measures Interim and
            groundwater sources, and     not support this bull trout      at mainstem Middle         permanent WTC
            subsurface water             PCE.                             Fork Willamette River      features and/or
            connectivity (hyporheic                                       expected to improve        operational
            flows) to contribute to                                       conditions over            modifications at the
            water quality and quantity                                    baseline.                  three mainstem
            and provide thermal                                                                      Middle Fork
            refugia.                                                                                 Willamette River
                                                                                                     dams will
                                                                                                     significantly improve
                                                                                                     conditions over
                                                                                                     baseline.




July 2015                                                                                                         14
                        DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2015 Willamette Project Biological Assessment


               Primary Constituent                                                       Effect of the Action
  PCE#                                         Baseline Condition
                      Element                                                   Short-term                  Long-term
    2       Migration habitats with        Degraded baseline              Pulse flows, LWD and        Alternative flow
            minimal physical,              condition in both the          other habitat restoration management and
            biological, or water quality   McKenzie and Middle Fork       projects may                habitat restoration
            impediments between            Willamette rivers. Three of    incrementally improve       actions expected to
            spawning, rearing,             four bull trout local          conditions over             improve conditions
            overwintering, and             populations isolated above     baseline. No significant over baseline but not
            freshwater and marine          dams. Lack of access to        improvements                significantly.
            foraging habitats,             historical FMO habitat.        expected.
            including but not limited to   Lack of passage at
            permanent, partial,            numerous dams within
            intermittent, or seasonal      designated critical habitat.
            barriers.                      Some upstream passage
                                           improvement in South Fork
                                           McKenzie River from
                                           construction and operation
                                           of Cougar Dam trap and
                                           haul facility.
    3       An abundant food base,         Significantly degraded         No effect                 No effect
            including terrestrial          baseline. Altered flow and
            organisms of riparian          temperature regimes below
            origin, aquatic                dams (and associated
            macroinvertebrates, and        habitat effects) along with
            forage fish.                   migratory blockage of
                                           anadromous fish at
                                           impassable dams, have
                                           significantly impacted the
                                           productivity of stream
                                           reaches within bull trout
                                           critical habitat.




July 2015                                                                                                         15
                        DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                      2015 Willamette Project Biological Assessment


               Primary Constituent                                                       Effect of the Action
  PCE#                                         Baseline Condition
                      Element                                                    Short-term                 Long-term
    4       Complex river, stream,         Degraded baseline              Incremental                 Proposed action not
            lake, reservoir, and marine    condition in both the          improvements over           likely to appreciably
            shoreline aquatic              McKenzie and Middle Fork       baseline expected from improve conditions
            environments, and              Willamette rivers.             implementation of           over baseline unless
            processes that establish       Construction and operation     mainstem and tributary significant
            and maintain these aquatic     of flood control and           flow targets, alternative operational changes
            environments, with             hydropower dams trap           flow strategies, and        are made at one or
            features such as large         sediment and large woody       revised ramping             more dams (e.g., run
            wood, side channels,           debris and reduce peak flow    criteria.                   of river operation).
            pools, undercut banks and      events important to
            unembedded substrates, to      maintain and create channel
            provide a variety of depths,   complexity and reservoir
            gradients, velocities, and     operations prevent the
            structure.                     establishment of riparian
                                           vegetation on associated
                                           lakeshore. The result is
                                           simplified reservoir habitat
                                           upstream of dams and a
                                           relatively static and
                                           simplified riverine aquatic
                                           habitat below dams that has
                                           a low carrying capacity for
                                           bull trout.
    5       Water temperatures             South Fork and mainstem        No effect                  No effect
            ranging from 36 to 59          McKenzie River, including
            degrees Fahrenheit (°F),       Cougar Lake, water
            with adequate thermal          temperatures sufficient for
            refugia available for          bull trout FMO needs.
            temperatures that exceed       Currently degraded
            the upper end of this range.   temperature baseline, at
            Specific temperatures          least seasonally, in the
            within this range will         Middle Fork Willamette
            depend on bull trout life-     River below Hills Creek
            history stage and form;        Dam; within Hills Creek
            geography; elevation;          Dam water temperatures are
            diurnal and seasonal           also likely sufficient for
            variation; shading, such as    FMO needs.
            that provided by riparian
            habitat; streamflow; and
            local groundwater
            influence.




July 2015                                                                                                           16
                         DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                          2015 Willamette Project Biological Assessment


               Primary Constituent                                                           Effect of the Action
  PCE#                                          Baseline Condition
                      Element                                                       Short-term                  Long-term
    6       In spawning and rearing         Bull trout spawning and          Proposed operation of        Known future
            areas, substrate of             rearing areas are generally      trap and haul facility at construction of
            sufficient amount, size,        well upstream or not             Cougar Dam will              downstream passage
            and composition to ensure       otherwise influenced by          provide partial              at Cougar and
            success of egg and embryo       Corps dams.                      (upstream) passage for       Lookout Point dams
            overwinter survival, fry                                         bull trout – significant     will greatly improve
            emergence, and young-of                                          improvement over             conditions over
            the-year and juvenile                                            baseline condition.          baseline.
            survival. A minimal                                              Passage feasibility
            amount of fine sediment,                                         studies will inform
            generally ranging in size                                        long-term actions.
            from silt to coarse sand,
            embedded in larger
            substrates, is characteristic
            of these conditions. The
            size and amounts of fine
            sediment suitable to bull
            trout will likely vary from
            system to system.
    7       A natural hydrograph,           Generally altered                Proposed continuation       Assumed
            including peak, high, low,      hydrograph in the                of the Chinook salmon       implementation of
            and base flows within           McKenzie though current          outplant program above      passage and water
            historic and seasonal           FMO conditions support the       Project dams will           temperature control
            ranges or, if flows are         mainstem McKenzie local          improve baseline            projects, along with
            controlled, minimal flow        population of bull trout.        condition by providing      alternative flow
            departure from a natural        Degraded hydrograph in the       forage base and             management would
            hydrograph.                     Middle Fork Willamette           improved stream             be expected to
                                            River – ability of this PCE      productivity by inputs      significantly improve
                                            to support bull trout FMO        of marine derived           conditions over
                                            unknown.                         nutrients from salmon       baseline.
                                                                             carcasses.
    8       Sufficient water quality        As noted above in PCE# 5         Incremental                 Proposed action not
            and quantity such that          and 7, the quantity and          improvements over           likely to appreciably
            normal reproduction,            quality of flow is negatively    baseline expected from      improve conditions
            growth, and survival are        affected by flood control        implementation of           over baseline unless
            not inhibited.                  management that has              mainstem and tributary      significant
                                            altered the natural flow and     flow targets, alternative   operational changes
                                            temperature regimes in the       flow strategies, and        are made at one or
                                            McKenzie and Middle Fork         revised ramping             more dams (e.g., run
                                            Willamette rivers.               criteria.                   of river operation).




July 2015                                                                                                              17
                         DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                                         2015 Willamette Project Biological Assessment


               Primary Constituent                                                         Effect of the Action
  PCE#                                         Baseline Condition
                      Element                                                      Short-term                 Long-term
    9       Sufficiently low levels of     Significantly degraded           Incremental                 Proposed action not
            occurrence of nonnative        baseline. Altered flow and       improvements over           likely to appreciably
            predatory (e.g., lake trout,   temperature regimes below        baseline expected from improve conditions
            walleye, northern pike,        dams (and associated             implementation of           over baseline unless
            smallmouth bass);              habitat effects) along with      mainstem and tributary significant
            interbreeding (e.g., brook     reservoir habitat above          flow targets, alternative operational changes
            trout); or competing (e.g.,    dams, have significantly         flow strategies, and        are made at one or
            brown trout) species that,     increased the abundance          revised ramping             more dams (e.g., run
            if present, are adequately     and productivity of non-         criteria. Minimal or no     of river operation).
            temporally and spatially       native predatory and             change in non-native        Minimal or no
            isolated from bull trout.      competing fish species           fish populations in         change in non-native
                                           within bull trout critical       reservoirs                  fish populations in
                                           habitat.                                                     reservoirs.

The proposed action, as modified by the NMFS’ RPA, is anticipated to maintain the majority of
PCEs in their currently degraded condition, albeit with minor improvements to some in the short
term (0-5 years). However, over the full timeframe of the proposed action (15 years), interim and
permanent measures to address fish passage, water temperature control, and alternative flow
management will markedly improve many PCEs over baseline conditions.

6. Cumulative Effects

Cumulative effects include the effects of future State, tribal, local or private actions that are
reasonably certain to occur in the action area considered in this biological opinion. Future
Federal actions that are unrelated to the proposed action are not considered in this section
because they require separate consultation pursuant to section 7 of the Act.

No new or additional non-Federal actions have been identified by the Corps since issuance of the
2008 USFWS BiOp that may affect bull trout critical habitat. The cumulative effects identified
and addressed in the USFWS 2008 BiOp are still valid and are herein incorporated by reference.

7. Conclusions

The Corps implementation of the many actions identified in the Willamette BiOps will result in a
variety of effects to bull trout designated critical habitat, but is most likely to improve conditions
for the species designated critical habitat in the Willamette River Basin over time. Examples of
beneficial actions include improvements in downstream temperature and flow management,
protection and restoration of wetlands and other off-channel features, floodplain restoration or
other landscape features that store water, and fish passage improvements. The proposed action
also identifies a number of specific conservation measures designed to minimize adverse effects
to Oregon chub, bull trout and their habitats. Collectively, these actions will improve tributary
and mainstem function; protect and restore side-channel and off-channel habitat for fish




July 2015                                                                                                             18
                     DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                             2015 Willamette Project Biological Assessment


migration, spawning, and rearing; and restore floodplain function providing benefits to native
fishes, including bull trout and their designated critical habitat.

8.1. Bull Trout Designated Critical Habitat

Of the 194.1 stream miles and 8,899.5 acres of lake area designated as bull trout critical habitat
in the Upper Willamette River CHU, the operation and maintenance of the Willamette Project is
likely to adversely affect 106.8 river miles and 8,899.5 acres of lake area. This accounts for three
percent of the total stream miles (3,370 stream miles) and 11 percent of the lake area (79,791.1
acres of lake area) within the Coastal draft recovery unit. Operation and maintenance of the
Willamette Project under the 2008 biological opinion will likely result in some improved
conditions for bull trout designated critical habitat, and proposed conservation actions will
provide new information that will benefit the species throughout the Willamette Basin. The
revised designation of bull trout critical habitat will not likely change the management strategies
initiated in response to the 2008 USFWS BiOp and NMFS’ RPA.

It is the Corps’ conclusion that based on an analysis of effects from the proposed action, as
modified by the NMFS RPA, the continued operation and maintenance of the Willamette
Projects may affect, and is likely to adversely affect designated critical habitat for bull trout.




July 2015                                                                                              19
                   DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                                        2015 Willamette Project Biological Assessment


9. Literature Cited


National Marine Fisheries Service. 2008. Consultation on the ‘Willamette River Basin Flood
       Control Project

U. S. Army Corps of Engineers. 2000. Biological Assessment (BA) of the Effects of the
       Willamette River Basin Flood Control Project on Species Listed under the Endangered
       Species Act, April 2000.

U. S. Army Corps of Engineers. 2007. Supplemental Biological Assessment of the effects of the
       Willamette Basin Flood Control Project on Species Listed Under the Endangered Species
       Act, May 2007.

U. S. Army Corps of Engineers. 2007. Addendum to the Supplemental Biological Assessment of
       the effects of the Willamette Basin Flood Control Project on Species Listed Under the
       Endangered Species Act, August 2007.

U.S. Fish and Wildlife Service. 2008. Biological Opinion on the Continued Operation and
       maintenance of the Willamette Basin Project to Oregon Chub, Bull Trout, and Bull Trout
       Critical Habitat Designated Under the Endangered Species Act.




July 2015                                                                                         20
                DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                             2015 Willamette Project Biological Assessment




Appendix A – Designated Critical Habitat for Bull Trout in the Willamette
Basin, Oregon.




July 2015                                                                              21
            DRAFT PREDECISIONAL DO NOT CITE OR DISTRIBUTE

                                         2015 Willamette Project Biological Assessment




July 2015                                                                          22
Exhibit 3
From:               Casey, Joyce E NWP
To:                 Holm, Leanne NWP; Brown,Kassandra A (BPA) - LN-7; Peters, Rock D NWD
Cc:                 Mackey, Tammy M NWP
Subject:            Willamette Bull Trout BA
Date:               Monday, June 20, 2016 1:35:12 PM




Greg Smith has generously agreed to bring this BA across the finish line for the Corps.  I spoke with Greg today and
he is going to come over and get some files he needs to do the work.  First step is for him to give us a schedule, then
he believes he can complete the BA in 30 to 45 days.  If I ask for the schedule by the end of this week, that should
be enough time for our reply to the court, yes?

Joyce E. Casey
Chief, Environmental Resources Branch
US Army Corps of Engineers Portland District
CENWP-PM-E
joyce.e.casey@usace.army.mil
(503) 808-4760 office
(503) 808-4756 fax
(503) 961-4832 cell
